Citation Nr: 0926215	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

2.  Entitlement to service connection for arthritis, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

3.  Entitlement to service connection for undifferentiated 
connective tissue disorder (UDCTD), to include as secondary 
to ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

4.  Entitlement to service connection for chronic headaches, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

5.  Entitlement to service connection for photophobia, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

6.  Entitlement to service connection for unspecified organic 
brain syndrome/cognitive disorder, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease.

7.  Entitlement to service connection for lupus, to include 
as secondary to ionizing radiation, exposure to herbicides 
and service-connected Raynaud's disease.

8.  Entitlement to service connection for frequent fatigue, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

9.  Entitlement to service connection for ulcers of the 
mouth, to include as secondary to ionizing radiation, 
exposure to herbicides and service-connected Raynaud's 
disease.

10.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to ionizing radiation, 
exposure to herbicides and service-connected Raynaud's 
disease.

11.  Entitlement to service connection for renal disease, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease.

12.  Whether new and material evidence has been received 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a skin disorder.

13.  Whether new and material evidence has been received 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 
1988, and from February 1991 to August 1992.  Further, the 
record reflects he had additional service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board in November 2005 
and November 2006.

In November 2005, the Board remanded this case to comply with 
the Veteran's request for a hearing in conjunction with this 
appeal.  Such a hearing was scheduled for April 2006, but the 
Veteran failed to report for that hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).

In November 2006, the Board remanded the current appellate 
claims for additional development.  The case has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran did not have service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The competent medical evidence does not reflect the 
Veteran currently has UDCTD, organic brain syndrome/cognitive 
disorder, chronic ulcers of the mouth, cardiovascular 
disease, renal disease, and/or frequent fatigue.

4.  The record does not reflect the Veteran was exposed to 
herbicides and/or ionizing radiation while on active duty.  
Moreover, his hypertension, arthritis, chronic headaches, and 
photophobia are not among the conditions presumptively 
associated with either herbicides or ionizing radiation.

5.  The Veteran's hypertension, arthritis, chronic headaches, 
and photophobia were all diagnosed years after his periods of 
active service, and no competent medical opinion is of record 
which relates any of these disabilities to such service.

6.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's hypertension, arthritis, 
chronic headaches, and photophobia are secondary to his 
service-connected Raynaud's disease.

7.  The competent medical evidence indicates the Veteran's 
lupus is secondary to his service-connected Raynaud's 
disease.

8.  Service connection was originally denied for a skin 
disorder by a July 1988 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.  

9.  Service connection was originally denied for an acquired 
psychiatric disorder by a July 1993 rating decision.  The 
Veteran was informed of that decision, including his right to 
appeal, and did not appeal.  

10.  A July 2001 rating decision determined, in pertinent 
part, that new and material evidence had not been received to 
reopen the Veteran's claims of service connection for an 
acquired psychiatric disorder or skin disorder.  The Veteran 
was informed of that decision, including his right to appeal, 
and did not appeal.  

11.  Although the evidence received since the last prior 
denial of service connection for an acquired psychiatric 
disorder and a skin disorder was not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate either claim, is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and does not raise a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service to include purported ionizing radiation and herbicide 
exposure, nor is it secondary to the service-connected 
Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

2.  Arthritis was not incurred in or aggravated by active 
service to include purported ionizing radiation and herbicide 
exposure, nor is it secondary to the service-connected 
Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

3.  UDCTD was not incurred in or aggravated by active service 
to include purported ionizing radiation and herbicide 
exposure, nor is it secondary to the service-connected 
Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

4.  Chronic headaches was not incurred in or aggravated by 
active service to include purported ionizing radiation and 
herbicide exposure, nor is it secondary to the service-
connected Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

5.  Photophobia was not incurred in or aggravated by active 
service to include purported ionizing radiation and herbicide 
exposure, nor is it secondary to the service-connected 
Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

6.  Organic brain syndrome/cognition disorder was not 
incurred in or aggravated by active service to include 
purported ionizing radiation and herbicide exposure, nor is 
it secondary to the service-connected Raynaud's disease.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

7.  Service connection is warranted for lupus as secondary to 
the service-connected Raynaud's disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008).

8.  Frequent fatigue was not incurred in or aggravated by 
active service to include purported ionizing radiation and 
herbicide exposure, nor is it secondary to the service-
connected Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

9.  Chronic ulcers of the mouth were not incurred in or 
aggravated by active service to include purported ionizing 
radiation and herbicide exposure, nor are they secondary to 
the service-connected Raynaud's disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

10.  Cardiovascular disease was not incurred in or aggravated 
by active service to include purported ionizing radiation and 
herbicide exposure, nor is it secondary to the service-
connected Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

11.  Renal disease was not incurred in or aggravated by 
active service to include purported ionizing radiation and 
herbicide exposure, nor is it secondary to the service-
connected Raynaud's disease.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

12.  New and material evidence not having been received that 
is sufficient to reopen the claim of entitlement to service 
connection for a skin disorder, the benefit sought on appeal 
is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2008).

13.  New and material evidence not having been received that 
is sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by a letter dated in June 2003, 
which is clearly prior to the July 2004 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification by letters dated in March 2006 and December 
2006.  

Taken together, these letters informed the Veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the March 2006 and December 2006 
letters included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

With respect to the new and material evidence claims, the 
Board notes the Court established significant requirements 
regarding the content of the notice necessary for those cases 
involving the reopening of previously denied claims in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the June 2003 and December 2006 letters noted the prior 
denials and that new and material evidence was required to 
reopen these claims.  Moreover, the December 2006 letter 
noted the basis for the prior denials, and explained the 
standard for new and material evidence by language which 
tracks that of the relevant regulatory provision.  As such, 
the notification was in full compliance with the requirements 
of Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As detailed in the Introduction, his request for a Board 
hearing is deemed withdrawn.  Moreover, he was accorded VA 
medical examinations in December 2003 and July 2008 regarding 
this case.  A competent medical opinion was also promulgated 
by a VA clinician in June 2007 based upon review of the 
Veteran's VA claims folder.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has indicated that his claimed disabilities are 
due to in-service exposure to herbicides, ionizing radiation, 
and/or are secondary to his service-connected Raynaud's 
disease

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee, supra.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges that the Veteran's second period of 
active service was during the Persian Gulf War era.  However, 
the record does not reflect service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  In fact, 
his DD Form 214 for this period states he had no foreign or 
sea service.  Accordingly, the provisions regarding 
undiagnosed illnesses based upon service in the Persian Gulf 
War found at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
for application in the instant case.

Initially, the Board observes that the competent medical 
evidence, particularly the June 2007 VA medical opinion, 
reflects the Veteran does not currently have UDCTD, organic 
brain syndrome/cognitive disorder, chronic ulcers of the 
mouth, cardiovascular disease, renal disease, and/or frequent 
fatigue.  For example, the VA clinician noted, in pertinent 
part, that the term UDCTD was applied to patients who did not 
fulfill ACR criteria for specific connective tissue diseases, 
and that the Veteran does currently fulfill such criteria; 
specifically, his lupus.  The VA clinician also noted that 
the available neurology notes did not document any organic 
brain syndrome or cognitive disorder.  The subsequent July 
2008 VA examination also concluded the Veteran did not have 
an organic brain syndrome/cognition disorder.  Further, the 
June 2007 VA clinician noted that there was only one mention 
of an oral ulcer in the record in August 2001, and that the 
Veteran described one episode of painful oral ulcer during 
the October 2000 to August 2001 period that was not 
documented in the record.  The VA clinician stated that a 
single ulcer over this period of time would not constitute 
frequent or recurrent ulceration.  Moreover, the VA clinician 
indicated that the medical evidence did not contain findings 
indicative of cardiovascular disease, and indicated that 
while renal function had not been well documented it appeared 
to be normal.  In addition, a thorough review of the record 
does not reflect the Veteran has a chronic disability 
manifested by fatigue.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Therefore, service connection must be 
denied on this basis for UDCTD, organic brain 
syndrome/cognitive disorder, chronic ulcers of the mouth, 
cardiovascular disease, renal disease, and frequent fatigue.

Regarding the other service connection claims, the Board 
observes the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  As the Veteran's initial 
period of active service is subsequent to this period, he is 
not entitled to a presumption of herbicide exposure.  In 
addition, a thorough review of the record does not otherwise 
reflect the Veteran was exposed to herbicides and/or ionizing 
radiation while on active duty.  Moreover, as detailed above, 
his hypertension, arthritis, chronic headaches, photophobia, 
and claimed fatigue are not among the conditions 
presumptively associated with either herbicides or ionizing 
radiation.  38 C.F.R. §§ 3.309(d)-(e), 3.311.  The Board 
further notes that no competent medical evidence is of record 
which relates these disabilities to either period of active 
service.  Accordingly, service connection is not warranted on 
this basis.

The Board also finds that Veteran's hypertension, arthritis, 
chronic headaches, photophobia, and claimed fatigue were all 
diagnosed years after his periods of active service.  

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates any of these disabilities to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the Veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

With respect to the issue of secondary service connection, 
the Board finds that the preponderance of the competent 
medical evidence is against a finding that the Veteran's 
hypertension, arthritis, chronic headaches, photophobia, and 
claimed fatigue are secondary to his service-connected 
Raynaud's disease.  No competent medical opinion is of record 
which supports such a finding.  In fact, the June 2007 VA 
medical opinion and the July 2008 VA examination contain 
competent medical opinions against such a finding.  
Specifically, the June 2007 VA clinician opined that it was 
less likely than not that the Veteran's hypertension, 
arthritis, chronic headaches, and photophobia were related to 
the service-connected Raynaud's disease, and provided 
rationales in support of these opinions.  For example, the 
June 2007 VA clinician stated that Raynaud's was a phenomenon 
involving exclusively small caliber vessels in the hands and 
feet, whereas hypertension involved large vessels related to 
the aortic arch and vasculature.  The documented arthritis 
was found to be of a mild type involving the lumbosacral 
spine, which the VA clinician found to be age-appropriate for 
the Veteran.  The June 2007 VA clinician also noted that 
repeated neurology evaluations indicated the Veteran had 
muscle contraction headaches.  In addition, the July 2008 VA 
examination found that the Veteran had tension headaches 
which were due to his nonservice-connected acquired 
psychiatric disorder.  Finally, the June 2007 VA clinician 
stated that photophobia was considered to be a symptom 
related to either ocular or neurologic disorders, which 
Raynaud's was not.  

Inasmuch as the findings of June 2007 VA medical opinion and 
the July 2008 VA examination were based, at least in part, 
upon review of the Veteran's VA claims folder, the Board 
finds that they were based upon a clear understanding of the 
Veteran's medical history, as well as the nature and severity 
of the pertinent conditions, as documented in the record.  
Moreover, a detailed rationale was provided in support of 
these opinions.  Further, no competent medical opinion is of 
record which refutes these findings.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claims of secondary service connection.

The Board acknowledges that the competent medical evidence 
does indicate the Veteran's lupus is secondary to his 
service-connected Raynaud's disease.  Specifically, the June 
2007 VA medical opinion stated that it was more likely than 
not that the Veteran's lupus was related to his service-
connected Raynaud's.  Granted, the VA clinician indicated 
that it did not appear that the diagnosis of lupus had been 
clearly established previously, but diagnosed it on current 
examination, indicating that it was mild at best.  Further, 
it does not appear that a detailed rationale was provided in 
support of this opinion.  However, the Board has already 
determined that this clinician's opinion was based upon a 
clear understanding of the Veteran's medical history, as well 
as the nature and severity of the pertinent conditions, as 
documented in the record.  Moreover, in Alemany v. Brown, 9 
Vet. App. 518 (1996), the Court noted that in light of the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  In Gilbert, supra, the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to a grant of 
service connection for his lupus.

For these reasons, the Board finds that, except for the 
Veteran's lupus, the preponderance of the evidence is against 
the Veteran's service connection claims.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application with 
respect to these issues.  See generally Gilbert, supra; see 
also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal regarding these 
claims must be denied.

II.  New and Material Evidence

Historically, service connection was originally denied for a 
skin disorder by a July 1988 rating decision.  Service 
connection was originally denied for an acquired psychiatric 
disorder by a July 1993 rating decision.  Thereafter, a July 
2001 rating decision determined, in pertinent part, that new 
and material evidence had not been received to reopen the 
Veteran's claims of service connection for an acquired 
psychiatric disorder or skin disorder.  The Veteran was 
informed of all these decisions, including his right to 
appeal, and did not appeal.  Consequently, these decisions 
are now final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the last prior denials 
included statements from the Veteran, his service treatment 
records, as well as post-service medical records which 
covered a period through 2001.  

The Veteran's service treatment records for his first period 
of active service reflect he was treated for dermatitis of 
the left foot in November 1987.  However, the record 
indicates his skin was clinically evaluated as normal on his 
subsequent January 1988 service examination.  Moreover, there 
was no indication of any skin problems in the service 
treatment records during his subsequent period of active duty 
or his National Guard service.  The next competent medical 
finding of a skin disorder appears to be that of an October 
1992 VA medical examination.  In addition, the Veteran was 
treated for complaints of trouble sleeping in April 1992, and 
given a provisional diagnosis of reactive stress.  He was 
also treated for complaints of depressive symptoms and 
anxiety in April 1992.  However, none of the Veteran's 
service treatment records reflects he was actually diagnosed 
with an acquired psychiatric disorder during his military 
service.

The March 1988 rating decision denied service connection for 
a skin disorder on the basis that the in-service findings 
were of an acute condition that healed without residuals.  
The July 1993 rating decision denied service connection for 
an acquired psychiatric disorder because the service 
treatment records were negative for diagnosis of psychosis or 
neurosis, and there was no evidence of psychosis to a 
compensable degree within one year of discharge from service.  
Finally, the June 2001 rating decision found that new and 
material evidence had not been received to reopen either 
claim.  In essence, that decision noted that the medical 
records indicated the Veteran currently had a skin disorder 
and an acquired psychiatric disorder, but did not relate 
either disability to military service.  The June 2001 rating 
decision also emphasized the fact that there was no 
continuity of symptomatology regarding skin problems from the 
time of the 1987 in-service treatment and the findings on the 
October 1992 VA medical examination.

The evidence added to the file since the last prior denial in 
June 2001 includes additional statements from the Veteran, as 
well as post-service medical records which cover a period 
through 2008.  Initially, the Board observes that this 
evidence is "new" to the extent it was not previously of 
record.  However, as detailed below, the Board concludes that 
this evidence is cumulative and redundant of that of record 
at the time of the June 2001 rating decision.

The additional post-service medical records continue to show 
findings of a skin disorder and an acquired psychiatric 
disorder.  However, there was evidence of such disabilities 
at the time of the last prior denial.  Granted, the June 2007 
VA medical opinion did indicate that the Veteran's lupus, for 
which the Board has determined service connection is 
warranted, is manifested in part by skin and joint 
disturbances.  Nevertheless, that VA clinician also stated 
that the Veteran had a rash on his hands and feet which was 
documented as dyshidrotic eczema, and did not consider this 
rash to be a lupus-related rash.  In other words, the VA 
clinician indicated the Veteran had a skin disorder that was 
unrelated to his lupus.  No competent medical opinion is 
otherwise of record which relates an acquired psychiatric 
disorder or skin disorder to military service.  Consequently, 
the Board finds this evidence to be cumulative and redundant.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).

In the "new" statements, the Veteran continues to maintain 
his current skin and psychiatric disorders are causally 
related to active service.  However, he advanced essentially 
the same contentions at the time of the prior denials.  He 
has provided no additional information and/or competent 
medical evidence to support this contention that was not 
previously of record.  Consequently, this evidence is 
cumulative and redundant, and does not raise a reasonable 
possibility of supporting the claim.  

There being no other evidence received in conjunction with 
the Veteran's application to reopen, the Board finds that 
while the evidence received since the last prior denials of 
service connection for a skin disorder and an acquired 
psychiatric disorder was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate either claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denials, and does not raise a reasonable 
possibility of substantiating these claims.  As such, it does 
not satisfy the standard for new and material evidence found 
at 38 C.F.R. § 3.156(a).  Inasmuch as new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider these claims or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

For these reasons, the benefits sought on appeal must be 
denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

Entitlement to service connection for arthritis, to include 
as secondary to ionizing radiation, exposure to herbicides 
and service-connected Raynaud's disease, is denied.

Entitlement to service connection for UDCTD, to include as 
secondary to ionizing radiation, exposure to herbicides and 
service-connected Raynaud's disease, is denied.

Entitlement to service connection for chronic headaches, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

Entitlement to service connection for photophobia, to include 
as secondary to ionizing radiation, exposure to herbicides 
and service-connected Raynaud's disease, is denied.

Entitlement to service connection for unspecified organic 
brain syndrome/cognitive disorder, to include as secondary to 
ionizing radiation, exposure to herbicides and service-
connected Raynaud's disease, as denied.

Entitlement to service connection for lupus is granted.

Entitlement to service connection for frequent fatigue, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

Entitlement to service connection for ulcers of the mouth, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

Entitlement to service connection for cardiovascular disease, 
to include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

Entitlement to service connection for renal disease, to 
include as secondary to ionizing radiation, exposure to 
herbicides and service-connected Raynaud's disease, is 
denied.

New and material evidence not having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for a skin disorder, the benefit sought on appeal 
is denied.  

New and material evidence not having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the benefit 
sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


